Case: 2:19-cv-05186-EAS-KAJ Doc #: 19 Filed: 08/19/20 Page: 1 of 9 PAGEID #: 1369




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

KYLE KURTZ,
                                             CASE NO. 2:19-CV-5186
       Petitioner,                           JUDGE EDMUND A. SARGUS, JR.
                                             Magistrate Judge Kimberly A. Jolson
       v.

WARDEN, BELMONT
CORRECTIONAL INSTITUTION,

       Respondent.

                           REPORT AND RECOMMENDATION

       Petitioner, a state prisoner, brings this petition for a writ of habeas corpus pursuant to

28 U.S.C. § 2254. This matter is before the Court on the Petition, Respondent’s Return of Writ,

Petitioner’s Traverse, and the exhibits of the parties.      For the reasons that follow, it is

RECOMMENDED that this action be DISMISSED.

                                     I.      BACKGROUND

   Petitioner challenges his February 10, 2017 convictions after a jury trial in the Franklin Court

of Common Pleas on aggravated robbery, kidnapping, murder, and aggravated murder. The trial

court imposed a term of twenty years to life plus six years on firearm specifications. The state

appellate court summarized the facts and procedural history of the case as follows:

       {¶ 2} In 2015, Jeanette Hampton lived at a residence on North James Road near
       Broad Street on the near east side of Columbus, Ohio. She lived there with her
       children, a 16-year old daughter, T.C., and a 12-year old son. Hampton’s
       boyfriend was Brandon Brown, the victim in this case. There is no dispute that
       Hampton sold marijuana from her home and that appellant’s friend, Jim Rose, had
       been a frequent customer for the previous 2 years. Appellant testified that he uses
       marijuana on a daily basis and that he had been to Hampton’s home on
       approximately 40 occasions to buy marijuana from Hampton prior to June 26,
       2015. Appellant estimated that he was accompanied by Rose on roughly 20 of his
       40 prior drug buys from Hampton.
Case: 2:19-cv-05186-EAS-KAJ Doc #: 19 Filed: 08/19/20 Page: 2 of 9 PAGEID #: 1370




      {¶ 3} Hampton testified in the early evening of June 26, 2015, she received a
      telephone call from appellant on her home phone. According to Hampton,
      appellant was angry and hostile on the phone, and he claimed that Brown owed
      him money. Hampton testified that Brown took the phone from her and that he
      began arguing with appellant over the phone and telling appellant that he did not
      owe him money. Hampton heard Brown repeating what appellant was saying to
      him over the phone. She heard Brown say “you going to come over here and
      shoot me with what?” (Tr. Vol. II at 105.) Hampton heard Brown say to appellant
      to “come on.” (Tr. Vol. II at 106.).

      {¶ 4} Though Hampton wanted to avoid a confrontation and asked Brown to
      leave, he insisted on staying to “make sure that nobody else that was in the house
      was harmed.” (Tr. Vol. II at 107.) Hampton testified that a series of phone calls
      between Brown and appellant took place between 6:00 and 6:45 p.m. Brown told
      Hampton he was going to wait outside for appellant with a gun because appellant
      was coming there to shoot him.

      {¶ 5} Hampton stated that about 15 minutes after Brown went outside, she looked
      out the window to her side door and she saw Brown standing right outside the
      door and she saw his gun laying on the hood of her vehicle just in front of the
      windshield wipers. She saw appellant standing about 6 feet in front of Brown,
      pointing a gun at Brown and repeatedly ordering him to get down on the ground.
      Hampton testified about what she saw as follows:

              [W]hen I looked out my window [Brown] was directly in front of
              my window. The gun was sitting on my front of my car on this
              (indicating) side of him. The gun was basically in the back of him
              so he wasn’t even in front of the gun, I mean, where he could reach
              it.

      (Tr. Vol. II at 123.)

      {¶ 6} When Hampton went to get her phone to call police, she heard gunshots.
      When she looked out the window again, she saw Brown on his knees with his
      arms out and appellant walking back to his vehicle which was parked in the
      driveway. As Hampton started to go out the door to help Brown, she stopped
      when she saw appellant come back to retrieve his car keys he had left on top of
      the recycling bin near the side door to the house. When she next looked out, she
      noticed that Brown’s gun was no longer on the hood of her vehicle.

      {¶ 7} Hampton’s daughter, T.C., testified that she ran to her upstairs bedroom
      window when she heard Brown and appellant yelling at each other outside. She
      first saw Brown and appellant pointing guns at one another. When appellant told
      Brown to get on the ground, T.C. heard Brown say “no,” but she also saw Brown
      place his gun down on the hood of the vehicle and then put his hands up. T.C.
      heard Brown utter words to the effect of “you really going to shoot me?” (Tr. Vol.

                                              2
Case: 2:19-cv-05186-EAS-KAJ Doc #: 19 Filed: 08/19/20 Page: 3 of 9 PAGEID #: 1371




      II at 224.) For the next one and one-half minutes, appellant continued to yell at
      Brown and then T.C. watched as appellant shot Brown in the face. As Brown
      staggered back out of her view, T.C. saw appellant continue to shoot in his
      direction. T.C. then saw appellant take Brown’s gun from the hood of the vehicle
      and walk back to his vehicle. She also saw him return to get his keys off the
      recycle bin.

      {¶ 8} One of Hampton’s neighbors heard the gunshots and saw appellant drive
      away. She got the license plate and called police. Other neighbors testified that
      they saw appellant walking away from the scene and then briefly returning before
      getting in his vehicle and driving away. Whitehall police officer Kendall Tiega
      arrived at the scene about ten minutes after the shooting while Brown was still
      alive.

      According to Tiega, Brown was able to tell her that a man named Kyle had shot
      him.

      {¶ 9} Appellant’s vehicle was spotted shortly thereafter by another Whitehall
      police officer, and when appellant stopped at a tobacco store, he was taken into
      custody without incident. Two handguns were recovered from appellant’s vehicle:
      a 9mm semi-automatic pistol with a 15-round magazine that was fully loaded and
      operable but had not been fired, and appellant’s 9mm semi-automatic pistol with a
      14-round magazine that contained 2 rounds. Ten shell casings matching
      appellant’s pistol were recovered from the scene.

      {¶ 10} The evidence shows that Brown was shot ten times, once through the front
      of his eye, twice through his forearm, and seven more times in his back. The
      coroner’s report lists “[m]ultiple gunshot wounds” as the cause of death. (State’s
      Ex. E, Coroner's Report at 2.)

      {¶ 11} On July 6, 2015, a Franklin County Grand Jury indicted appellant on
      charges of aggravated robbery, in violation of R.C. 2911.01, a felony of the first
      degree; kidnapping, in violation of R.C. 2905.01, a felony of the first degree; two
      counts of aggravated murder, in violation of R.C. 2903.01, an unspecified felony;
      two counts of murder, in violation of R.C. 2903.02, an unspecified felony; and
      tampering with evidence, in violation of R.C. 2921.12, a felony of the third
      degree. With the exception of the tampering with evidence charge, each of the
      charges in the indictment was accompanied by a firearm specification.

      {¶ 12} Appellant did not deny shooting and killing Brown, but he claimed that he
      did so in self-defense. A jury found appellant guilty of all charges and
      specifications with the exception of the count and specification for aggravated
      murder with prior calculation and design and tampering with evidence.

      {¶ 13} The trial court convicted appellant and sentenced him to a prison term of
      20 years to life, plus an aggregate consecutive prison term of 6 years for the

                                              3
Case: 2:19-cv-05186-EAS-KAJ Doc #: 19 Filed: 08/19/20 Page: 4 of 9 PAGEID #: 1372




       firearm specifications.FN1 Appellant timely appealed to this court from the
       judgment of conviction and sentence.

       FN1: The trial court merged the counts in the indictment charging appellant with
       murder for purposes of conviction and sentence. (Jan. 22, 2018 Sentencing
       Hearing Tr. at 36.)

       ASSIGNMENT OF ERROR

       {¶ 14} Appellant assigns the following as trial court error:

       THE TRIAL COURT ERRED AND DEPRIVED APPELLANT OF DUE
       PROCESS OF LAW AS GUARANTEED BY THE FOURTEENTH
       AMENDMENT TO THE UNITED STATES CONSTITUTION AND ARTICLE
       ONE SECTION TEN OF THE OHIO CONSTITUTION BY FINDING HIM
       GUILTY OF AGGRAVATED MURDER; MURDER; KIDNAPPING; AND
       AGGRAVATED ROBBERY AS THOSE VERDICTS WERE NOT
       SUPPORTED BY SUFFICIENT EVIDENCE AND WERE ALSO AGAINST
       THE MANIFEST WEIGHT OF THE EVIDENCE.

State v. Kurtz, 10th Dist. No. 17AP-382, 2018 WL 4677567, at *1-2 (Ohio Ct. App. Sept. 27,

2018). On September 27, 2018, the appellate court affirmed the trial court’s judgment. Id.

Petitioner did not file a timely appeal. On November 12, 2019, he filed a motion for a delayed

appeal. (Doc. 10, PAGEID # 159). On December 31, 2019, the Ohio Supreme Court denied the

motion for a delayed appeal. State v. Kurtz, 57 Ohio St.3d 1523 (Ohio 2019).

       In October and December 2019, Petitioner filed requests for the appointment of counsel

for the filing of a state post-conviction petition and motion for expert assistance. (Doc. 10,

PAGEID # 198, 203, 217). However, although Petitioner indicates that he has a post-conviction

petition pending in the state trial court (Doc. 1, PAGEID # 3, 10), the record does not show that

Petitioner has pursued state post-conviction relief.

       On November 25, 2019, Petitioner filed this pro se habeas corpus petition pursuant to

28 U.S.C. § 2254. He asserts that retroactive application of House Bill 228 on Ohio’s law

regarding self-defense renders his convictions void (claim one); that he unconstitutionally had to



                                                 4
Case: 2:19-cv-05186-EAS-KAJ Doc #: 19 Filed: 08/19/20 Page: 5 of 9 PAGEID #: 1373




establish he acted in self-defense by a preponderance of the evidence (claim two); that his

convictions result from erroneous jury instructions on aggravated robbery, aggravated murder,

kidnapping, aggravated robbery, the definition of theft, use of deadly force, preponderance of

evidence, and the duty of retreat (claims three through ten, and twelve); that his convictions are

based on structural error (claim eleven); his convictions violate the Eighth Amendment (claim

thirteen); and that he was unconstitutionally convicted on a now deficient presumption of self-

defense (claim fourteen).

                                II.     PROCEDURAL DEFAULT

       Congress has provided that state prisoners who are in custody in violation of the

Constitution or laws or treaties of the United States may apply to the federal courts for a writ of

habeas corpus. 28 U.S.C. § 2254(a). In recognition of the equal obligation of the state courts to

protect the constitutional rights of criminal defendants, and in order to prevent needless friction

between the state and federal courts, a state criminal defendant with federal constitutional claims

is required to present those claims to the state courts for consideration. 28 U.S.C. § 2254(b), (c).

If the prisoner fails to do so, but still has an avenue open to present the claims, then the petition

is subject to dismissal for failure to exhaust state remedies. Id.; Anderson v. Harless, 459 U.S. 4,

6 (1982) (per curiam) (citing Picard v. Connor, 404 U.S. 270, 275–78 (1971)). Where a

petitioner has failed to exhaust claims but would find those claims barred if later presented to the

state courts, “there is a procedural default for purposes of federal habeas.”           Coleman v.

Thompson, 501 U.S. 722, 735 n.1 (1991).

       The term “procedural default” has come to describe the situation where a person

convicted of a crime in a state court fails (for whatever reason) to present a particular claim to

the highest court of the State so that the State may have a fair chance to correct any errors made



                                                 5
Case: 2:19-cv-05186-EAS-KAJ Doc #: 19 Filed: 08/19/20 Page: 6 of 9 PAGEID #: 1374




in the course of the trial or the appeal before a federal court intervenes in the state criminal

process. This “requires the petitioner to present ‘the same claim under the same theory’ to the

state courts before raising it on federal habeas review.” Hicks v. Straub, 377 F.3d 538, 552–53

(6th Cir. 2004) (quoting Pillette v. Foltz, 824 F.2d 494, 497 (6th Cir. 1987)). One of the aspects

of “fairly presenting” a claim to the state courts is that a habeas petitioner must do so in a way

that gives the state courts a fair opportunity to rule on the federal law claims being asserted.

That means that, if the claims are not presented to the state courts in the way in which state law

requires, and consequently, the state courts do not decide the claims on their merits, neither may

a federal court. See Wainwright v. Sykes, 433 U.S. 72, 87 (1977) (holding that “contentions of

federal law which were not resolved on the merits in the state proceeding due to respondent’s

failure to raise them there as required by state procedure” also cannot be resolved on their merits

in a federal habeas case—that is, they are “procedurally defaulted”).

        To determine whether a habeas petitioner has procedurally defaulted a claim, courts

consider whether: (1) the petitioner failed to comply with a state procedural rule; (2) the state

courts enforce that rule; (3) the rule is an adequate and independent state ground for denying

review of a petitioner’s federal constitutional claim; and (4) the petitioner can show cause and

prejudice excusing the default. Williams v. Burt, 949 F.3d 966, 972–73 (6th Cir. 2020) (citing

Guilmette v. Howes, 624 F.3d 286, 290 (6th Cir. 2010) (en banc)); see also Maupin v. Smith, 785

F.2d 135, 138 (6th Cir.1986) (outlining the four-factor Maupin test).

   a.   Application

        Petitioner failed to raise any of his claims on direct appeal. “It is well-settled that

‘[c]laims appearing on the face of the record must be raised on direct appeal, or they will be

waived under Ohio’s doctrine of res judicata.’” Mason v. Warden, Noble Corr. Inst., No. 2:19-



                                                6
Case: 2:19-cv-05186-EAS-KAJ Doc #: 19 Filed: 08/19/20 Page: 7 of 9 PAGEID #: 1375




cv-4695, 2020 WL 3972497, at *3 (S.D. Ohio July 14, 2020) (citing Teitelbaum v. Turner, No.

2:17-cv-583, 2018 WL 2046456, at *15 (S.D. Ohio May 2, 2018)). Thus, Petitioner violated the

res judicata rule set forth in State v. Perry, 10 Ohio St.2d 175 (1967), when he failed to raise his

claims on direct appeal, and consequently satisfied the first prong of the Maupin test.

        With respect to the second Maupin factor, Ohio courts have consistently refused, in

reliance on the doctrine of res judicata, to review the merits of procedurally barred claims. See,

e.g., State v. Cole, 2 Ohio St.3d 112 (1982). Further, the Sixth Circuit has held that Ohio’s

doctrine of res judicata is an independent and adequate ground for denying federal habeas relief.

See, e.g., Lundgren v. Mitchell, 440 F.3d 754, 765 (6th Cir. 2006); Coleman v. Mitchell, 268 F.3d

417, 427–29 (6th Cir. 2001); Seymour v. Walker, 224 F.3d 542, 555 (6th Cir. 2000); Byrd v.

Collins, 209 F.3d 486, 521–22 (6th Cir. 2000); Norris v. Schotten, 146 F.3d 314, 332 (6th Cir.

1998). Accordingly, the Court is satisfied from its own review of relevant case law that the res

judicata rule articulated in Perry is an adequate and independent ground for denying relief.

        Moreover, Petitioner failed to file a timely appeal in the Ohio Supreme Court. To the

extent that Petitioner now argues that the evidence is constitutionally insufficient to sustain his

convictions or that his convictions were against the manifest weight of the evidence (see, Doc.

18), he likewise thereby has waived these issues for review here. 1 See Hayward v. Warden,

Grafton Corr. Inst., No. 2:19-cv-1313, 2019 WL 2058628, at *7 (S.D. Ohio May 9, 2019) (citing

Bonilla v. Hurley, 370 F.3d 494, 497 (6th Cir. 2004)).

        Further, Petitioner has failed to establish cause for his procedural defaults. “‘[C]ause’

under the cause and prejudice test must be something external to the petitioner, something that

cannot fairly be attributed to him[,] ‘. . . some objective factor external to the defense [that]


1
 Petitioner’s manifest weight claim does not, in any event, provide a basis for federal habeas relief. See Hayward,
2019 WL 2058628, at * 8 (citations omitted).

                                                        7
Case: 2:19-cv-05186-EAS-KAJ Doc #: 19 Filed: 08/19/20 Page: 8 of 9 PAGEID #: 1376




impeded ... efforts to comply with the State’s procedural rule.’” Coleman, 501 U.S. at 753

(quoting Murray, 477 U.S. at 488). It is Petitioner’s burden to show cause and prejudice. Hinkle

v. Randle, 271 F.3d 239, 245 (6th Cir. 2001) (citing Lucas v. O'Dea, 179 F.3d 412, 418 (6th Cir.

1999) (internal citation omitted)). A petitioner’s pro se status, ignorance of the law, or ignorance

of procedural requirements are insufficient bases to excuse a procedural default. Bonilla, 370

F.3d at 498. Instead, to establish cause, a petitioner “must present a substantial reason that is

external to himself and cannot be fairly attributed to him.” Hartman v. Bagley, 492 F.3d 347,

358 (6th Cir. 2007). Petitioner has failed to meet this burden here.

                                       III.    DISPOSITION

       Therefore, it is RECOMMENDED that this action be DISMISSED.

                                      Procedure on Objections

       If any party objects to this Report and Recommendation, that party may, within fourteen

days of the date of this Report, file and serve on all parties written objections to those specific

proposed findings or recommendations to which objection is made, together with supporting

authority for the objection(s). A judge of this Court shall make a de novo determination of those

portions of the report or specified proposed findings or recommendations to which objection is

made. Upon proper objections, a judge of this Court may accept, reject, or modify, in whole or

in part, the findings or recommendations made herein, may receive further evidence or may

recommit this matter to the magistrate judge with instructions. 28 U.S.C. § 636(B)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the district judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of




                                                 8
Case: 2:19-cv-05186-EAS-KAJ Doc #: 19 Filed: 08/19/20 Page: 9 of 9 PAGEID #: 1377




the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

       The parties are further advised that, if they intend to file an appeal of any adverse

decision, they may submit arguments in any objections filed, regarding whether a certificate of

appealability should issue.

       IT IS SO ORDERED.



Date: August 19, 2020                        /s/Kimberly A. Jolson
                                             KIMBERLY A. JOLSON
                                             UNITED STATES MAGISTRATE JUDGE




                                                9
